81566: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-36651: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81566


Short Caption:VAN LEUVEN VS. PUB. EMPLOYEES' RETIREMENT SYS. OF NEV.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A796684Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Completed


Oral Argument:11/03/2021 at 3:30 PMOral Argument Location:Carson City


Submission Date:11/04/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantChristopher Van LeuvenAdam Levine
							(Law Office of Daniel Marks)
						Daniel Marks
							(Law Office of Daniel Marks)
						


RespondentPublic Employees' Retirement System of NevadaIan E. Carr
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentTown of PahrumpBret F. Meich
							(Downey Brand LLP)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/31/2020Filing FeeFiling Fee due for Appeal. (SC)


07/31/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-28077




07/31/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-28080




08/03/2020Filing FeeE-Payment $250.00 from Adam Levine. (SC)


08/03/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-28105




08/04/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-28388




08/10/2020Transcript RequestFiled Request for Transcript of Proceedings.  (REJECTED PER NOTICE ISSUED 8/10/20).  (SC)


08/10/2020Notice/OutgoingIssued Notice of Deficient Transcript Request.  (SC)20-29386




08/11/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/16/20.  To Court Reporter: Peggy Isom. (SC).20-29481




08/17/2020Docketing StatementFiled Appellant's Docketing Statement. (SC)20-30302




09/22/2020TranscriptFiled Notice from Court Reporter. Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts: 6/16/2020. (SC)20-34851




11/18/2020MotionFiled Stipulation to Extend Time to File Appellant's Opening Brief and Appendix (First Request). (SC).20-42093




11/20/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until January 5, 2021, to file and serve the opening brief and appendix.  (SC)20-42416




01/05/2021BriefFiled Appellant's Opening Brief. (SC)21-00221




01/05/2021AppendixFiled Appendix to Opening Brief Joint Appendix. Vol. 1 (SC)21-00227




01/05/2021AppendixFiled Appendix to Opening Brief Joint Appendix. Vol. 2-3 (SC)21-00252




01/22/2021MotionFiled Joint Stipulation to Extend Answering Brief Deadline. (SC)21-01889




01/22/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief's. Due date March 8, 2021. (SC)21-01960




03/08/2021BriefFiled Respondents' (Public Employees' Retirement System of Nevada)Answering Brief. (SC)21-06609




03/08/2021BriefFiled Respondent's (Town of Pahrump's) Answering Brief. (SC)21-06652




03/29/2021MotionFiled Stipulation to Extend Time to File Appellant's Reply Brief (First Request) (SC)21-08980




03/29/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's reply brief due: May 7, 2021. (SC)21-08999




05/04/2021BriefFiled Appellant's Reply Brief. (SC)21-12810




05/05/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for November 3, 2021, at 3:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.  (SC)21-28555




10/20/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-30254




11/04/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. (SC)


12/23/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." EN BANC. (SC)21-36651





Combined Case View